Case 2:18-cv-00054-JRG Document 17 Filed 12/17/19 Page 1 of 5 PageID #: 160



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 IMPLICIT, LLC,                                        Civil Action No. 2:18-cv-00054-JRG-RSP

                 Plaintiff,
           v.                                                 JURY TRIAL DEMANDED

 SANDVINE CORPORATION,

                 Defendant.




                          STIPULATION OF NONINFRINGEMENT

       Based on the Court’s claim construction of certain terms, Plaintiff Implicit, LLC

(“Implicit”) and Sandvine Corporation (“Sandvine”) hereby stipulate to noninfringement as to all

asserted claims of U.S. Patent Nos. 8,694,683 (“the ’683 patent”); 9,270,790 (“the ’790 patent”);

and 9,591,104 (“the ’104 patent”) (collectively, “the Patents-in-Suit”). Implicit and Sandvine

request that the Court enter a final judgment of noninfringement. The requested relief will

conserve judicial and party resources by allowing the parties to forego further litigation of the

’683, ’790, and ’104 patent infringement claims in this Court, while preserving Implicit’s right to

appeal the Court’s claim construction.


      1.        Implicit has alleged that Sandvine’s Policy Traffic Switch (“PTS”), PacketLogic,

Network Application Visibility Layer (“NAVL”) (collectively, the “Accused Products”) infringe

’683 Patent claims 1, 2, and 10; ’790 Patent claims 1, 2, 8, 9, and 15; and ’104 Patent claims 1, 3,

4, 10, and 16 (collectively, the “Asserted Claims”).




Stipulation Regarding Noninfringement
Case 2:18-cv-00054-JRG Document 17 Filed 12/17/19 Page 2 of 5 PageID #: 161



      2.       On April 15, 2019, the Court issued its Memorandum Opinion and Order construing

certain terms of the Patents-in-Suit. Dkt. Nos. 111, 117. That Order construed a number of terms

in the Asserted Claims of the Patents-in-Suit as follows:


              Term                                     Court’s Construction
 “sequence of [two or more]         “an ordered arrangement of [two or more] software routines
 routines”                          that was not selected from a set of arrangements created
                                    before receiving a first packet of the message”
 “list of conversion routines”      “an ordered arrangement of software conversion routines
                                    that was not selected from a set of arrangements created
                                    before receiving a first packet of the message”
 “convert one or more packets       “convert the outermost header structure of the packet(s)
 having a TCP format into a         from TCP to another type of header structure”
 different format”
                                    The Court also concluded the following: “[t]o whatever
                                    extent Plaintiff contends that the terms ‘convert one or more
                                    packets having a TCP format into a different format,’
                                    ‘convert one or more packets in a transport layer format
                                    into a different format,’ and ‘convert packets of the
                                    different format into another format’ encompass merely
                                    moving a reference, the Court hereby expressly rejects any
                                    such interpretation as lacking support in the record.”
 “convert one of the packets of     “convert the outermost header structure of the packet(s)
 the message into a different       from TCP to another type of header structure”
 format”
                                    The Court also concluded the following: “[t]o whatever
                                    extent Plaintiff contends that the terms ‘convert one or more
                                    packets having a TCP format into a different format,’
                                    ‘convert one or more packets in a transport layer format
                                    into a different format,’ and ‘convert packets of the
                                    different format into another format’ encompass merely
                                    moving a reference, the Court hereby expressly rejects any
                                    such interpretation as lacking support in the record.”
 “convert one or more packets in    “convert the outermost header structure of the packet(s)
 a transport layer format into a    from a transport layer protocol header to another type of
 different format”                  header structure”

                                    The Court also concluded the following: “[t]o whatever
                                    extent Plaintiff contends that the terms ‘convert one or more
                                    packets having a TCP format into a different format,’



Stipulation Regarding Noninfringement           2
Case 2:18-cv-00054-JRG Document 17 Filed 12/17/19 Page 3 of 5 PageID #: 162




              Term                                   Court’s Construction
                                   ‘convert one or more packets in a transport layer format
                                   into a different format,’ and ‘convert packets of the
                                   different format into another format’ encompass merely
                                   moving a reference, the Court hereby expressly rejects any
                                   such interpretation as lacking support in the record.”
 “convert packets of the           “convert each packet’s outermost header structure from the
 different format into another     different protocol header into another type of header
 format”                           structure”

                                   The Court also concluded the following: “[t]o whatever
                                   extent Plaintiff contends that the terms ‘convert one or more
                                   packets having a TCP format into a different format,’
                                   ‘convert one or more packets in a transport layer format
                                   into a different format,’ and ‘convert packets of the
                                   different format into another format’ encompass merely
                                   moving a reference, the Court hereby expressly rejects any
                                   such interpretation as lacking support in the record.”
 “execute a Transmission           “operate on one or more packets whose outermost header is
 Control Protocol (TCP)”           a TCP header”
 “executable to perform a          “operable on one or more packets whose
 Transmission Control Protocol     outermost header is a TCP header”
 (TCP)”
 “execute a second, different      “operate on packets whose outermost header is a
 protocol”                         [second/third], different protocol header”
 “execute a third, different       “operate on packets whose outermost header is a
 protocol”                         [second/third], different protocol header”
 “execute a Transmission           “operate on one or more packets whose
 Control Protocol (TCP) to         outermost header is a TCP header”
 process packets having a TCP
 format”
 “execute TCP to process at        “operate on one or more packets whose
 least one of the subsequent       outermost header is a TCP header”
 packets having a TCP format”
 “execute a second protocol to     “execute a second protocol to operate on packets whose
 process packets having a format   outermost header is other than a TCP header, wherein the
 other than the TCP format,        second protocol is an application-level protocol”
 wherein the second protocol is
 an application-level protocol”




Stipulation Regarding Noninfringement          3
Case 2:18-cv-00054-JRG Document 17 Filed 12/17/19 Page 4 of 5 PageID #: 163



       3.      Implicit and Sandvine stipulate that under the Court’s construction of the above

terms, there is no infringement of the Asserted Claims by the Accused Products.


       4.      Each party shall bear its own costs and fees.



Date   ___December 17, 2019___________

 Counsel for Plaintiff Implicit, LLC                Counsel for Defendant Sandvine Corporation.

 /s/William E. Davis, III                           /s/Abran J. Kean________

 Spencer Hosie, pro hac vice,                       Abran J. Kean (CO Bar 44660)
 (CA Bar No. 101777)                                ERISE IP, P.A.
 shosie@hosielaw.com                                5600 Greenwood Plaza Blvd., Suite 200
 Diane S. Rice, pro hac vice,                       Greenwood Village, CO 80111
 (CA Bar No. 118303)                                Telephone: (913) 777-5600
 drice@hosielaw.com
 Brandon C. Martin, pro hac vice,                   Eric A. Buresh (KS Bar 19895)
 (CA Bar No. 269624)                                Mark C. Lang (KS Bar 26185)
 bmartin@hosielaw.com                               ERISE IP, P.A.
 Darrell Rae Atkinson, pro hac vice,                7015 College Blvd., Suite 700
 (CA Bar No. 280564)                                Overland Park, Kansas 66211
 datkinson@hosielaw.com                             Telephone: (913) 777-5600
 Francesca M.S. Germinario, pro hac vice,           Facsimile: (913) 777-5601
 (CA Bar No. 326208)                                eric.buresh@eriseip.com
 fgerminario@hosielaw.com                           abran.kean@eriseip.com
 HOSIE RICE LLP                                     mark.lang@eriseip.com
 600 Montgomery St., 34th Floor
 San Francisco, CA 94111                            Melissa Smith
 415.247.6000                                       Texas State Bar No. 24001351
 Fax: 415.247.6001                                  melissa@gillamsmithlaw.com
                                                    GILLAM & SMITH, L.L.P.
 William E. Davis, III (TX Bar No. 24047416)        303 South Washington Avenue
 bdavis@bdavisfirm.com                              Marshall, Texas 75670
 Christian J. Hurt (TX Bar No. 24059987)            Telephone: 903-934-8450
 churt@bdavisfirm.com                               Facsimile: 903-934-9257
 Edward Chin (Of Counsel)
 (TX Bar No. 50511688)
 echine@bdavisfirm.com
 Debra Coleman (Of Counsel)
 (TX Bar No. 24059595)
 dcoleman@bdavisfirm.com
 Ty William Wilson


Stipulation Regarding Noninfringement           4
Case 2:18-cv-00054-JRG Document 17 Filed 12/17/19 Page 5 of 5 PageID #: 164



 (TX Bar No. 24106583)
 twilson@bdavisfirm.com
 THE DAVIS FIRM, PC
 213 N. Fredonia Street, Suite 230
 Longview, Texas 75601
 Telephone: (903) 230-9090
 Facsimile: (903) 230-9661


                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document is being filed electronically on

December 17, 2019 in compliance with Local Rule CV-5(a). As such, this document is being

served on all counsel, who are deemed to have consented to electronic service. See Local Rule

CV-5(a)(3)(V).


                                          /s/William E. Davis, III
                                          William E. Davis, III




Stipulation Regarding Noninfringement        5
